DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “propulsion system configured to…perform” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (“Optimal Deorbit Guidance”).
Regarding Claim 1, Baldwin teaches A method of deorbiting a spacecraft, comprising (Abstract: This paper presents the development and applications of a method for autonomous optimal deorbit guidance. The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. Introduction: Spacecraft performing deorbit maneuvers): selecting, by a computing device of the spacecraft (I. Introduction The capability of an on-board system to autonomously accomplish the planning and execution of an optimal deorbit maneuver without reliance on ground uplinks would be an enabling technology component for executing on-demand deorbit and entry missions.), a target landing site for deorbiting the spacecraft (I. Introduction: A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site); during a predetermined time window associated with deorbiting the spacecraft (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): (i) determining, by the computing device, a range target and a velocity target for reaching a predicted atmospheric entry location (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), wherein the predicted atmospheric entry location corresponds to a point at which the spacecraft interacts with an atmosphere in order to reach the target landing site (Fig. 1 EI and landing site I. Introduction A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site.), (ii) determining, by the computing device, a back-propagated orbit state estimate of the spacecraft, wherein the back-propagated orbit state estimate of the spacecraft corresponds to an estimated location and path-angle of the spacecraft from the predicted atmospheric entry location based on the range target and the velocity target (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km), (iii) comparing, by the computing device, the back-propagated orbit state estimate to a known orbit state of the spacecraft to determine that the back-propagated orbit state estimate has converged with the known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), and (iv) calculating, by the computing device, based on determining that the back-propagated orbit state estimate has converged with the known orbit state, (a) an estimated time of ignition for a propulsion system of the spacecraft and (b) an estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); and4318-0180-US-NP at or prior to an end time of the predetermined time window, performing a burn pulse by the propulsion system in accordance with the estimated time of ignition and the estimated burn velocity vector.  (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Cerimele (US 5064151 A).
Regarding Claim 2, Baldwin does not expressly disclose but Cerimele discloses wherein selecting the target landing site comprises (Col 26 9-10 the crew can select one site): receiving, by way of a user interface of the computing device, a selection of the predetermined time window for deorbiting the spacecraft (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew. Col 26 Lines 12- 15 the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible.); determining a plurality of ground locations, wherein the plurality of ground locations are reachable by the spacecraft based on the known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew. Col 26 Lines 10- 15 Using knowledge of the orbital parameters, desired entry flight path angle, and vehicle weight input by the crew, the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible); and selecting the target landing site for deorbiting the spacecraft from the plurality of ground locations.  (Col 26 9-10 the crew can select one site)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites.
Regarding Claim 3, Baldwin does not expressly disclose but Cerimele discloses wherein selecting the target landing site for deorbiting the spacecraft from the plurality of ground locations comprises determining a priority level associated with each of the plurality of ground locations based at least on a location type associated with each location (Col 32 Lines 23-29 Prior to entering the final orbit the crew will have the opportunity to select from several candidate landing sites. Once the site is selected, the vehicle will travel to the appropriate orbital position and initiate the deorbit burn. In developing the return vehicle, several landing sites were identified. These are listed in Table 12.); and selecting a landing site having a highest priority level.  (Col 26 9-10 the crew can select one site)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Regarding Claim 4, Baldwin does not expressly disclose but Cerimele discloses wherein the spacecraft comprises a database of ground locations (Col 3 Lines 50-53 Navigation is accomplished by a computer and inertial measurement unit using initialization data from the Space Station Freedom), and wherein determining the priority level associated with each of the plurality of ground locations comprises retrieving each priority level from the database of ground locations.  (Col 32 Lines 23-29 Prior to entering the final orbit the crew will have the opportunity to select from several candidate landing sites. Once the site is selected, the vehicle will travel to the appropriate orbital position and initiate the deorbit burn. In developing the return vehicle, several landing sites were identified. These are listed in Table 12)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Regarding Claim 7, Baldwin does not expressly disclose but Cerimele discloses further comprising, determining an expected arrival time for the spacecraft at each of the plurality of ground locations(Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew), wherein selecting the target landing site for deorbiting the spacecraft from the plurality of ground locations comprises (Col 26 9-10 the crew can select one site): determining a landing site score for each ground location based on each corresponding expected arrival time and based on each corresponding priority level (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew); and selecting, as the target landing site for deorbiting the spacecraft, a particular ground location having a highest landing site score from the plurality of ground locations.  (Col 32 Lines 23-29 Prior to entering the final orbit the crew will have the opportunity to select from several candidate landing sites. Once the site is selected, the vehicle will travel to the appropriate orbital position and initiate the deorbit burn. In developing the return vehicle, several landing sites were identified. These are listed in Table 12)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Regarding Claim 9, Baldwin teaches further comprising determining a type of the propulsion system (IV. Deorbit from Circular Orbits: The propulsion is from the Orbital Maneuvering System (OMS) engines), wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system based on the type of the propulsion system.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Regarding Claim 10, Baldwin teaches wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition) based on a desired path-angle of the spacecraft and a desired velocity of the spacecraft relative to the atmosphere at the predicted atmospheric entry location.  (I. Introduction: the Shuttle targets a linear relationship between the flight path angle and velocity at EI)
Regarding Claim 11, Baldwin teaches further comprising, during the predetermined time window associated with deorbiting the spacecraft (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): determining a set of range targets and velocity targets having back-propagated orbit state estimates that converge with corresponding known orbit states of the spacecraft (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km); and4618-0180-US-NP selecting an optimal range target and velocity target from the set of range targets and velocity targets that has a back-propagated orbit state estimate that most closely converges with a corresponding known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), wherein the range target and the velocity target correspond to the optimal range target and velocity target from the set of range targets and velocity targets (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), and wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition), comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system using the optimal range target and velocity target from the set of range targets and velocity targets.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Regarding Claim 12, Baldwin teaches further comprising: determining a forward-propagated atmospheric interface, wherein the forward-propagated atmospheric interface corresponds to expected force characteristics to be experienced by the spacecraft when entering the atmosphere based on the estimated time of ignition, the estimated burn velocity vector, and the known orbit state of the spacecraft (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); wherein performing the burn pulse by the propulsion system in accordance with the estimated time of ignition and the estimated burn velocity vector comprises performing the burn pulse by the propulsion system at the actual time of ignition and in accordance with the actual burn velocity vector.  (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios. I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition IV. Deorbit from Circular Orbits: The propulsion is from the Orbital Maneuvering System (OMS) engines)
Baldwin does not expressly disclose but Cerimele discloses determining an estimated range error and an estimated path-angle error of the spacecraft at the forward-propagated atmospheric interface based on the expected force characteristics (Col 27 Lines 12-17 As in all flight phases, the angle of attack during entry is intended to be 0 deg. An offset c.g. can cause a dispersed angle of attack resulting in lift being generated. This lift, since not accounted for in the trajectory predictions during deorbit, would induce targeting errors.); determining that the estimate range error converged within a threshold range error (Col 29 Lines 6-8 Contributions to the landing footprint include errors or uncertainties in deorbit impulse, navigation, vehicle mass, aerodynamics, and atmospheric density.); determining that the estimated path-angle error has converged within a threshold path- angle error (Col 29 Lines 13-20 the deorbit thrust or impulse could be in error and not corrected for if the burn duration were fixed; i.e., if a closed-loop guidance were not used. This would lead to a downrange miss distance of 24.5 n. mi. for every fps of impulse error. Likewise, errors of 27 n. mi. and 5.8 n. mi. in downrange and crossrange result from 1 deg uncertainties in thrust direction in-plane and out-of-plane); and calculating an actual time of ignition and an actual burn velocity vector based on (i) determining that the estimate range error converged within a threshold range error (Col 29 Lines 6-8 Contributions to the landing footprint include errors or uncertainties in deorbit impulse, navigation, vehicle mass, aerodynamics, and atmospheric density) and (ii) 4718-0180-US-NPdetermining that the estimated path-angle error has converged within a threshold path-angle error (Col 29 Lines 13-20 the deorbit thrust or impulse could be in error and not corrected for if the burn duration were fixed; i.e., if a closed-loop guidance were not used. This would lead to a downrange miss distance of 24.5 n. mi. for every fps of impulse error. Likewise, errors of 27 n. mi. and 5.8 n. mi. in downrange and crossrange result from 1 deg uncertainties in thrust direction in-plane and out-of-plane)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by determining navigation errors.
Regarding Claim 13, Baldwin teaches further comprising: prior to performing the burn pulse, determining a simulated outcome of the burn pulse in accordance with the estimated time of ignition and the estimated burn velocity vector based on known atmospheric conditions and the known orbit state of the spacecraft (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition. All the numerical results for finite-burn solutions are from such closed-loop guided simulations); and based on the simulated outcome, adjusting the estimated time of ignition and the estimated burn velocity vector. (I. Introduction: determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Cerimele (US 5064151 A) in further view of Spinelli (US 20110264312 A1).
Regarding Claim 5, Baldwin does not expressly disclose but Cerimele discloses wherein selecting the target landing site for deorbiting the spacecraft from the plurality of ground locations comprises (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew. Col 26 Lines 10- 15 Using knowledge of the orbital parameters, desired entry flight path angle, and vehicle weight input by the crew, the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible): that no designated landing facilities on the map are reachable based on the known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft (Col 19 Line 65 Water landing was the primary landing mode);
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Baldwin does not expressly disclose but Spinelli discloses determining, based on a map of target ground locations ([0051] FIG. 4 shows map display 400), and responsive to determining that no designated landing facilities are reachable, selecting an emergency landing location that is reachable based on the known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft ([0052] The map display 400 graphically illustrates obstructions and features that may be important when considering an emergency landing at a potential landing site), wherein the emergency landing location corresponds to a water zone polygon defining an area on a water surface. (Fig. 4 406A-B bodies of water)
In this way, the system of Spinelli includes systems and methods for determining landing sites for aircraft ([0001]). Like Baldwin, Spinelli is concerned with determining a landing site.
Therefore, from these teachings of Baldwin and Spinelli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Spinelli to the system of Baldwin since doing so would enhance the system by displaying emergency landing sites on a map.
Regarding Claim 6, Baldwin does not expressly disclose but Cerimele discloses wherein selecting the emergency landing location comprises (Col 26 9-10 the crew can select one site): determining that an orbit path of the spacecraft crosses a boundary of the water zone polygon (Col 19 Line 65 Water landing was the primary landing mode Col 26 Lines 10- 15 Using knowledge of the orbital parameters, desired entry flight path angle, and vehicle weight input by the crew, the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible); and responsive to determining that the orbit path of the spacecraft crosses the boundary of the water zone polygon, selecting the emergency landing location.  (Col 26 9-10 the crew can select one site)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Claim 8, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Nagase (US 20140136029 A1).
Regarding Claim 8, Baldwin teaches determining the known orbit state of the spacecraft based on the sensor data.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses further comprising: receiving, from one or more sensors of the spacecraft, sensor data indicative of at least a position and velocity of the spacecraft ([0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.); 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including sensor data of the spacecraft.
Regarding Claim 14, Baldwin teaches A system for deorbiting a spacecraft comprising: a spacecraft comprising (Abstract: This paper presents the development and applications of a method for autonomous optimal deorbit guidance. The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. Introduction: Spacecraft performing deorbit maneuvers.): select a target landing site for deorbiting the spacecraft (I. Introduction The capability of an on-board system to autonomously accomplish the planning and execution of an optimal deorbit maneuver without reliance on ground uplinks would be an enabling technology component for executing on-demand deorbit and entry missions. A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site); during a predetermined time window associated with deorbiting the spacecraft (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): (i) determine a range target and a velocity target for reaching a predicted atmospheric entry location (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), wherein the predicted atmospheric 4818-0180-US-NP entry location corresponds to a point at which the spacecraft interacts with an atmosphere in order to reach the target landing site (Fig. 1 EI and landing site I. Introduction A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site.), (ii) determine, a back-propagated orbit state estimate of the spacecraft, wherein the back-propagated orbit state estimate of the spacecraft corresponds to an estimated location and path-angle of the spacecraft from the predicted atmospheric entry location based on the range target and the velocity target (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km), (iii) compare the back-propagated orbit state estimate to a known orbit state of the spacecraft to determine that the back-propagated orbit state estimate has converged with the known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), and (iv) calculate based on determining that the back-propagated orbit state estimate has converged with the known orbit state, (a) an estimated time of ignition for a propulsion system of the spacecraft and (b) an estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); and the propulsion system configured to, at or prior to an end time of the predetermined time window, perform a burn pulse in accordance with the estimated time of ignition and the estimated burn velocity vector. (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios.)
Baldwin does not expressly disclose but Nagase discloses a computing device having a processor and memory storing instructions executable by the processor to ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs.)
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Regarding Claim 16, Baldwin teaches and determine the known orbit state of the spacecraft based on the sensor data.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses wherein the spacecraft further comprises: a plurality of sensors, wherein the instructions are further executable by the processor to receive, from one or more sensors of the spacecraft, sensor data indicative of at least a position and velocity of the spacecraft ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs [0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.); 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including sensor data of the spacecraft.
Regarding Claim 17, Baldwin teaches wherein the spacecraft further comprises: a database of propulsion system characteristics, wherein the instructions are further executable by the processor to determine a type of the propulsion system (IV. Deorbit from Circular Orbits: The propulsion is from the Orbital Maneuvering System (OMS) engines), wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises, using the database of propulsion system characteristics, calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system based on the type of the propulsion system.   (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Regarding Claim 18, Baldwin teaches wherein the spacecraft further comprises: a database of known atmospheric forces on the spacecraft associated with path-angles of the spacecraft and velocities of the spacecraft relative to the atmosphere (I. Introduction: the required values of velocity and flight path angle at EI are determined for various values of the apogee altitude), wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition) based on a desired path-angle of the spacecraft and a desired velocity of the spacecraft relative to the atmosphere at the predicted atmospheric entry location.  (I. Introduction: the Shuttle targets a linear relationship between the flight path angle and velocity at EI)
Regarding Claim 19, Baldwin teaches wherein the spacecraft further comprises: a simulation system for deorbiting the spacecraft (I. Introduction: All the numerical results for finite-burn solutions are from such closed-loop guided simulations), prior to performing the burn pulse, determining a simulated outcome of the burn pulse in accordance with the estimated time of ignition and the estimated burn velocity vector based on known atmospheric conditions and the known orbit state of the spacecraft (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition. All the numerical results for finite-burn solutions are from such closed-loop guided simulations); and based on the simulated outcome, adjusting the estimated time of ignition and the estimated burn velocity vector. (I. Introduction: determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses wherein the instructions are further executable by the processor to ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs [0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.)
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Regarding Claim 20, Baldwin teaches selecting a target landing site for deorbiting a spacecraft (I. Introduction The capability of an on-board system to autonomously accomplish the planning and execution of an optimal deorbit maneuver without reliance on ground uplinks would be an enabling technology component for executing on-demand deorbit and entry missions. A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site); 5118-0180-US-NPduring a predetermined time window associated with deorbiting the spacecraft (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): (i) determining a range target and a velocity target for reaching a predicted atmospheric entry location (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), wherein the predicted atmospheric entry location corresponds to a point at which the spacecraft interacts with an atmosphere in order to reach the target landing site (Fig. 1 EI and landing site I. Introduction A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site.), (ii) determining a back-propagated orbit state estimate of the spacecraft, wherein the back-propagated orbit state estimate of the spacecraft corresponds to an estimated location and path-angle of the spacecraft from the predicted atmospheric entry location based on the range target and the velocity target (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km), (iii) comparing the back-propagated orbit state estimate to a known orbit state of the spacecraft to determine that the back-propagated orbit state estimate has converged with the known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), and (iv) calculating based on determining that the back-propagated orbit state estimate has converged with the known orbit state, (a) an estimated time of ignition for a propulsion system of the spacecraft and (b) an estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); and at or prior to an end time of the predetermined time window, performing a burn pulse by the propulsion system in accordance with the estimated time of ignition and the estimated burn velocity vector. (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios.)
Baldwin does not expressly disclose but Nagase discloses A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform functions comprising ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs.): 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Nagase (US 20140136029 A1) in further view of Cerimele (US 5064151 A).
Regarding Claim 15, Baldwin does not expressly disclose but Nagase discloses wherein the instructions are further executable by the processor to ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs.): 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Baldwin does not expressly disclose but Cerimele discloses receive, by way of a user interface of the computing device, a selection of the predetermined time window for deorbiting the spacecraft (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew. Col 26 Lines 12- 15 the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible.);  determine a plurality of ground locations, wherein the plurality of ground locations are reachable by the spacecraft based on the known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew. Col 26 Lines 10- 15 Using knowledge of the orbital parameters, desired entry flight path angle, and vehicle weight input by the crew, the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible); and select the target landing site for deorbiting the spacecraft from the plurality of ground locations.  (Col 26 9-10 the crew can select one site)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664